DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 6-7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one of the main scanning operations” in lines 37-38 of claim 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites only a single main scanning operation, there is no antecedent basis for more 
Likewise, claims 6-7 are dependent from claim 1 and also recite “at least one of the main scanning operations”. There is no antecedent basis for more than one scanning operations. This will be interpreted to refer to the singular main scanning operation previously described in claim 1.
Claim 14 recites the limitation "a defective nozzle taken into consideration" in lines 3-4.  It is unclear if this defective nozzle is the same or different as the defective nozzle previously recited in claim 13. 
Claim 16 recites the limitation “the main scanning operations” in lines 41-42. There is insufficient antecedent basis for this limitation in the claim. Claim 16 previously recites only a single main scanning operation, there is no antecedent basis for more than one scanning operations. This will be interpreted to refer to the singular main scanning operation previously described in claim 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2017/0087632) modified by Hosaka (US 2016/0236462), Ohnishi (US 2016/0082653), and Kritchman (US 2010/0121476).
Regarding claim 1, Mark meets the claimed, a building apparatus configured to build a product which is three-dimensional by additive manufacturing, (Mark [0035] describes the additive manufacturing apparatus depicted in Figure 1) comprising: an ejection head having a plurality of nozzles each configured to eject a building material as a material used for building; (Mark Figure 1 shows multiple print heads, 10 and 18, with nozzles 202 and [0035] describes the materials ejected from print head during printing) a scan driver configured to control the ejection head to perform a main scanning operation in which the building material is ejected from the plurality of nozzles (Mark [0036] describes actuators that move the print had to print and Mark [0037] describes a kinetic driver controlling material dispensing) while the ejection head moves in a main scanning direction set in advance relatively to the product being built; (Mark [0040] describes a toolpath being generated prior to the process of layer-by-layer printing) and a controller configured to control ejection operations of the ejection head and the scan driver, (Mark [0036] describes a controller that controls the movement of actuators (scan driver) and print heads), in a case where an arrangement of dots formed by the building material ejected from one of the plurality of nozzles in a single main scanning operation and arranged in the sub scanning direction is defined as a line, (Mark Figure 14 shows a series of dots forming a line) an amount of the building material included in a unit length in the line is defined as a line density, a nozzle of the plurality of nozzles in which an ejection amount that is the amount of the building material ejected from one of the plurality of nozzles in one of the ejection operations falls within a standard range set in advance is defined as a normal nozzle, and a nozzle of the plurality of nozzles other than the normal nozzle is defined as a defective nozzle, (Mark [0059] describes a clogged (defective) nozzle with an abnormal drop size (density) and a neighboring (normal) nozzle) and when the defective nozzle in which the ejection amount is smaller than the standard range is present in the plurality of nozzles in the ejection head, the controller controls the ejection head to perform the main scanning operation by setting the line density of the line to be higher than the normal-condition density in at least one of the main scanning operations (Mark [0059] and [0061] describe scenarios in which a clogged or no-working (defective) nozzle is detected and the drop size of the neighboring nozzles (adjacent nozzles in the sub-scanning direction) is increased, if the drop size is increased, it increases the density of the line.)

    PNG
    media_image1.png
    625
    805
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    938
    media_image2.png
    Greyscale

in the main scanning operation, the controller controls each of the plurality of nozzles in the ejection head to eject the building material based on an ejection position designation data which is a data for designating a position where the building material is ejected from each of the plurality of nozzles in the ejection head and is quantized using a threshold matrix indicating a threshold used for quantization, or changing the density of the adjacent nozzles by changing a pixel value of an adjacent pixel to be increased and using the ejection position designation data being quantized wherein a value in the threshold matrix that is originally intended to be allocated to a defective pixel which is a pixel corresponding to the defective nozzle is shifted such that a pixel adjacent to the defective pixel in the sub scanning direction is allocated, and the value in the threshold matrix is not allocated with the defective pixel.
Analogous in the field of image processing and quantization, Hosaka meets the claimed, in the main scanning operation, the controller controls each of the plurality of nozzles in the ejection head to eject the building material based on an ejection position designation data which is a data for designating a position where the building material is ejected from each of the plurality of nozzles in the ejection head (Hosaka [0038] describes a controller that controls discharge nozzles to dispense ink dots according to various image data (ejection position designation data)) and is quantized using a threshold matrix indicating a threshold used for quantization, (Hosaka [0038] describes that the controller compares discharge amounts of defective nozzles to a threshold amount (threshold matrix) and then executes a quantization error spreading process when discharge from defective nozzles is not greater than the threshold of the corresponding pixels) by changing a pixel value of an adjacent pixel to be increased and using the ejection position designation data being quantized, (Hosaka [0038] describes the quantization error spreading operation (quantized ejection position data) allows the controller to spread the error of the defective nozzle to neighboring nozzles and replaces the dots made by the neighboring nozzles around the defective nozzle) wherein a value in the threshold matrix that is originally intended to be allocated to a defective pixel which is a pixel corresponding to the defective nozzle is shifted such that a pixel adjacent to the defective pixel in the sub scanning direction is allocated, and the value in the threshold matrix is not allocated with the defective pixel (Hosaka [0038] describes that the dots of the neighboring nozzles is increased so that the pixels surrounding the defective pixel are able to meet the threshold.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine increasing the neighboring dot size as described in Mark with quantizing and allocating value to adjacent pixels as described in Hosaka in order to mitigate the influence of the defective nozzle, see Hosaka [0042].
Mark does not meet the claimed, wherein the ejection head includes the plurality of nozzles arranged at positions shifted from one another in a sub scanning direction orthogonal to the main scanning direction.
 Analogous in the field of 3D printing, Ohnishi meets the claimed, wherein the ejection head includes the plurality of nozzles arranged at positions shifted from one another in a sub scanning direction orthogonal to the main scanning direction (Ohnishi [0093] and Figure 5A show heads 12 and nozzles being arranged shifted to each other in the sub-scanning direction.)
It would have been obvious to a person of ordinary skill in the art to combine the 3D printer of Mark with the shifted nozzles in the sub-scanning direction of Ohnishi in order to provide high accuracy during printing, see Ohnishi [0098].



    PNG
    media_image3.png
    585
    598
    media_image3.png
    Greyscale

Mark does not meet the claimed, the controller is configured that: when all of the plurality of nozzles in the ejection head are the normal nozzles, the controller controls the ejection head to perform the main scanning operation by setting the line density of the line formed by each of the plurality of nozzles to be a normal-condition density set in advance. 
Analogous in the field of 3D printing, Kritchman meets the claimed, the controller is configured that: when all of the plurality of nozzles in the ejection head are the normal nozzles, the controller controls the ejection head to perform the main scanning operation by setting the line density of the line formed by each of the plurality of nozzles to be a normal-condition density set in advance (Kritchman [0193] teaches a bitmap of a layer is prepared and a layer thickness (density) is calculated, [0176] teaches the controller is responsible for maintaining thickness.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the 3D printer of Mark with the advanced set density of Kritchman in order to match the resolution of the print, see Kritchman [0193].
Regarding claim 2, Mark meets the claimed, the building apparatus according to claim 1, wherein when the defective nozzle having a small ejection amount is present, the controller sets the line density of the line formed by the plurality of nozzles adjacent to the defective nozzle in the sub scanning direction to be higher than the normal-condition density (Mark [0061] describes increasing the drop size of neighboring nozzles upon detection of a defective nozzle, if the drop size is increased, it is inherent that the line density would also be increased.)
Regarding claim 3, Mark meets the claimed the building apparatus according to claim 1, wherein when the defective nozzle having a small ejection amount is present, the controller sets the line density of the line formed by the plurality of nozzles located at a position that sandwiches one of the plurality nozzles with the defective nozzle in the sub scanning direction to be higher than the normal-condition density (Mark [0061] describes the nozzles on either side of the defective nozzle are adjusted to increase drop size.)
Regarding claim 4, Mark meets the claimed the building apparatus according to claim 1, wherein at a time of forming each of layers to be deposited by additive manufacturing, (Mark [0040] teaches instructions and toolpaths are generated for a part and the part is printed according to the paths layer-by-layer, Mark [0036] teaches the print head moves to print) a line adjacent in the sub scanning direction in one of the layers is formed by the main scanning operation at a different time and when the defective nozzle having a small ejection amount is present, the controller sets the line density of an adjacent first line adjacent to a second line corresponding to the defective nozzle in the sub scanning direction to be higher than the normal-condition density in the main scanning operation in which the adjacent first line is formed (Mark [0061] teaches increasing the drop size of neighboring (adjacent) nozzles to a defective one, which increases line density of the adjacent lines.)
Modified Mark does not meet the claimed, the layers are formed by an operation of a multi-pass method in which a plurality of times of the main scanning operation are performed for each position on the layers, an interval of the plurality of nozzles in the ejection head in the sub scanning direction is an integer multiple of a building resolution in the sub scanning direction.
 Analogous in the field of 3D printing, Ohnishi meets the claimed, the layers are formed by an operation of a multi-pass method in which a plurality of times of the main scanning operation are performed for each position on the layers, an interval of the plurality of nozzles in the ejection head in the sub scanning direction is an integer multiple of a building resolution in the sub scanning direction, (Ohnishi [0056] teaches that when using a multi-pass method, the nozzle pitch (interval) is larger (multiple) of the printing resolution.)
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the 3D printer of modified Mark with the multi-pass scanning and nozzle intervals of Ohnishi in order to match a desired printing resolution, see Ohnishi [0056].
the building apparatus according to claim 1, wherein when the defective nozzle having a small ejection amount is present, the controller sets the line density of the line formed by at least one of the normal nozzles to be higher than the normal-condition density such that an average of the line density of a plurality of the lines including a line formed by the defective nozzle and a line formed by any of one or more of the normal nozzles falls within a range set in advance (Mark [0061] describes increasing drop size and thereby line density of neighboring nozzles of the defective nozzle.)
Regarding claim 6, modified Mark meets the claimed, the building apparatus according to claim 1, wherein when all of the plurality of nozzles in the ejection head are the normal nozzles, each of the plurality of nozzles in the ejection head ejects the building material with an ejection amount equal to or smaller than a normal-condition maximum ejection amount that is a maximum ejection amount set in advance, (Kritchman [0193] teaches a bitmap of a layer is prepared and a layer thickness (density) is calculated, if an amount is “set” it would inherently be the maximum allowed amount) and when the defective nozzle having a small ejection amount is present, at a timing of at least one of the main scanning operations, the controller controls a nozzle of the plurality of nozzles configured to increase a corresponding line density to be higher than the normal-condition density to eject the building material with an ejection amount larger than the normal-condition maximum ejection amount (Mark [0061] teaches increasing the drop size of nearby nozzles and thereby increasing the line density, when the set amount is increased to compensate for a defective nozzle, the new amount is inherently larger than the previously set amount or the previously set maximum amount.)
 the building apparatus according to claim 6, wherein the plurality of nozzles are capable of ejecting the building material with an ejection amount of a plurality of quantities of the ejection amount in a normal-condition and an ejection amount in a compensation-condition which is larger than the normal-condition maximum ejection amount, (Mark [0061] teaches that nozzles are capable of ejecting multiple quantities, including increased amounts to compensate when a defective nozzle is not operating normally) when all of the plurality of nozzles in the ejection head are the normal nozzles, the controller controls each of the plurality of nozzles in the ejection head to eject the building material with an ejection amount selected from the plurality of quantities of the ejection amount in the normal-condition set in advance, (Kritchman [0193] teaches a bitmap of a layer is prepared and a layer thickness (density) is calculated) and when the defective nozzle having a small ejection amount is present, at a timing of at least one of the main scanning operations, the controller controls a nozzle of the plurality of nozzles configured to a corresponding line density to be higher than the normal-condition density to eject the building material with an ejection amount in the compensation-condition which is larger than a maximum ejection amount among the plurality of quantities of the ejection amount (Mark [0061] teaches the line density of neighboring nozzles is increased, increasing beyond a previously set value would inherently mean the density is being increased over a previous maximum ejection amount.)
Regarding claim 8, Mark meets the claimed, the building apparatus according to claim 1, further comprising a planarizing roller configured to planarize a layer of the building material (Mark [0056] teaches a grinding wheel used to level the 3D part.)
Regarding claim 9, Mark meets the claimed the building apparatus according to claim 1, wherein the building apparatus builds the product including a single-material region that is a region formed of only one kind of the building material, and the ejection head is an ejection head used to form the single-material region (Mark [0046] describes a scenario in which only metal build material is used.)
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Mark as applied to claim 1 above, and further in view of Mantell (US 10,556,419).
Regarding claim 10, modified Mark meets the claimed, the building apparatus according to claim 1, but modified Mark does not meet the claimed, wherein the building apparatus builds the product in which at least a part is colored with a building material for coloring, and the ejection head is an ejection head configured to eject the building material for coloring. Analogous in the field of 3D printing, Mantell meets the claimed, wherein the building apparatus builds the product in which at least a part is colored with a building material for coloring, and the ejection head is an ejection head configured to eject the building material for coloring (Mantell col. 6 lines 1-15 describe different colors are used in the printing process.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one or ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(1).
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the 3D printer taught by modified Mark with the colored printing taught by Mantell in order to control the ratios of colored material being printed, see Mantell col. 6 lines 7-15.
Regarding claim 11, modified Mark meets the claimed, the building apparatus according to claim 1, but Mark does not meet the claimed,  the ejection position designation data is a data generated by subjecting a portion corresponding to at least part of the product to halftone processing by using error diffusion or dithering, and when the defective nozzle having a small ejection amount is present, in the halftone processing, error diffusion or dithering is used while excluding a position at which the building material is ejected from the defective nozzle. 
Analogous in the field of 3D printing, Mantell meets the claimed, the ejection position designation data is a data generated by subjecting a portion corresponding to at least part of the product to halftone processing by using error diffusion or dithering, and when the defective nozzle having a small ejection amount is present, in the halftone processing, error diffusion or dithering is used while excluding a position at which the building material is ejected from the defective nozzle. (Mantell Figure 3 shows the process by which image data (ejection position designation data) is altered so as to exclude certain materials from being printed at that location Mantell col. 4 lines 14-27 teach this process is done via halftone processing, col. 5 lines 8-19 describe a process of disbursing (diffusing) the error.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one or ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(1).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printer of modified Mark with the image data altering process of Mark in order to identify data of inoperative nozzles and compensate for the inoperative nozzles by editing the printing data, see Mantel col. 3 lines 60-67.
Regarding claim 12, modified Mark meets the claimed, the building apparatus according to claim 11, in the main scanning operation, the controller controls each of the plurality of nozzles in the ejection head to eject the building material based on the ejection position designation data, (Mark [0040] teaches the process of layer-by-layer printing according to toolpaths) and setting the line density of the line formed by any of the plurality of nozzles other than the defective nozzle to be higher than the normal-condition density, and the controller controls each of the plurality of nozzles to eject the building material based on the defective nozzle presence data to set the line density of the line formed by any of the plurality of nozzles other than the defective nozzle to be higher than the normal-condition density (Mark [0061] teaches that the drop size and thereby line density is increased of neighboring nozzles.)
Modified Mark does not meet the claimed, wherein the building apparatus receives the ejection position designation data which is the data for designating a position at which the building material is ejected from each of the plurality of nozzles in the ejection head, from a data generation apparatus configured to generate the ejection position designation data or when the defective nozzle having a small ejection amount is present, the data generation apparatus generates a defective nozzle presence data which is the ejection position designation data for controlling the defective nozzle not to eject the building material. 
Analogous in the field of 3D printing, Mantell meets the claimed, wherein the building apparatus receives the ejection position designation data which is the data for designating a position at which the building material is ejected from each of the plurality of nozzles in the ejection head, from a data generation apparatus configured to generate the ejection position designation data (Mantell col. 4 lines 1-11 and lines 34-54 describe a controller or processor operating as a data generation apparatus as it controls which print material is being ejected and where) when the defective nozzle having a small ejection amount is present, the data generation apparatus generates a defective nozzle presence data which is the ejection position designation data for controlling the defective nozzle not to eject the building material (Mantell col. 4 lines 34-54 describe a controller that is able to alter image data to control print material being ejected at inoperative ejector sites.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to one or ordinary skill in the art before the effective filing date of the present application, see MPEP §2143(1).
It would have been obvious to a person of ordinary skill in the art at the time of filing to combine the 3D printer of modified Mark with the image data altering process of Mark in order to identify data of inoperative nozzles and compensate for the inoperative nozzles by editing the printing data, see Mantel col. 3 lines 60-67.
Regarding claim 13, Mantell meets the claimed, the building apparatus according to claim 12, wherein when the defective nozzle having a small ejection amount is present, before the building apparatus starts a building operation, the controller checks whether the defective nozzle present in the ejection head and a defective nozzle taken into consideration for generating the data while the defective nozzle is present are the same (Mantell col. 4 lines 1-11 and 34-54 describe a controller and col. 4 lines 47-54 teach that each time an inoperative (defective) nozzle is detected, the image data (ejection position data) is altered.)
Regarding claim 14, Mantell meets the claimed, the building apparatus according to claim 13, wherein the controller communicates with the data generation apparatus to check whether the defective nozzle present in the ejection head and a defective nozzle taken into consideration for generating the data while the defective nozzle is present are the same (Mantell col. 4 lines 1-11 and 34-54 describe a controller or processor also acts as the data generation apparatus for altering the image data (ejection position data) whenever an inoperative nozzle is detected.)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2017/0087632) modified by Hosaka (US 2016/0236462), Ohnishi (US 2016/0082653), Kritchman (US 2010/0121476), and Mantell (US 10,556,419).
Regarding claim 16, Mark meets the claimed, a building system configured to build a product which is three-dimensional by additive manufacturing, (Mark [0035] describes the additive manufacturing apparatus depicted in Figure 1) comprising: a building apparatus configured to build an object; and a data generation apparatus configured to generate a data to be supplied to the building apparatus, the building apparatus comprising: an ejection head including a plurality of nozzles each configured to eject a building material that is a material used for building; (Mark Figure 1 shows multiple print heads, 10 and 18, with nozzles 202 and [0035] describes the print head materials used in printing) a scan driver configured to control the ejection head to perform a main scanning operation in which the building material is ejected from the plurality of nozzles (Mark [0036] describes actuators that move the print head to print and Mark [0037] describes a kinetic driver that controls material dispensing) while the ejection head moves in a main scanning direction set in advance relatively to the product being built; (Mark [0040] describes a toolpath being generated prior to the process of layer-by-layer printing) and a controller configured to control ejection operations of the ejection head and the scan driver, (Mark [0036] describes that the controller controls the actuators (scan driver) and the print heads to move) in a case where an arrangement of dots formed by the building material ejected from one of the plurality of nozzles in a single main scanning operation and arranged in the sub scanning direction is defined as a line, (Mark Figure 14 shows dots forming a line in the sub-scanning direction) an amount of the building material included in a unit length in the line is defined as a line density, a nozzle of the plurality of nozzles in which an ejection amount that is the amount of the building material ejected from one of the plurality of nozzles in one of the ejection operations falls within a standard range set in advance is defined as a normal nozzle, and a nozzle of the plurality of nozzles other than the normal nozzle is defined as a defective nozzle, (Mark [0059] and [0061] describes clogged (defective) nozzles that do not eject the correct drop size (density) and neighboring (normal) nozzles that are not clogged) and when the defective nozzle in which the ejection amount is smaller than the standard range is present in the plurality of nozzles in the ejection head, the controller controls the ejection head to perform the main scanning operation by setting the line density of the line formed by any of the plurality of nozzles other than the defective nozzle to be higher than the normal-condition density in at least one of the main scanning operations, (Mark [0059] and [0061] describe scenarios in which a clogged or non-working (defective) nozzle is detected and the drop size of  neighboring nozzles is increased, if the drop size is increased, it inherently increases the density of the line) the building apparatus receives the ejection position designation data from the data generation apparatus, (Mark [0040] describes the apparatus generates a toolpath prior to the process of layer-by-layer printing, toolpaths are data comprising printing instructions) setting the line density of the line formed by any of the plurality of nozzles other than the defective nozzle to be higher than the normal-condition density, and the controller controls each of the plurality of nozzles to eject the material based on the defective nozzle presence data to set the line density of the line formed by any of the plurality of nozzles other than the defective nozzle to be higher than the normal-condition density in at least one of the main scanning operations  (Mark [0059] and [0061] describe when a clogged (defective) nozzle is detected, the drop size of the neighboring (adjacent in sub-scanning direction) nozzles to be increased, increasing the drop size inherently increases the density of the line.)
Mark does not meet the claimed, in the main scanning operation, the controller controls each of the plurality of nozzles in the ejection head to eject the building material based on an ejection position designation data which is a data for designating a position where the building material is ejected from each of the plurality of nozzles in the ejection head and is quantized using a threshold matrix indicating a threshold used for quantization or setting the line density of other lines to be greater than normal by changing a pixel value of an adjacent pixel to be increased and using the ejection position designation data being quantized, wherein a value in the threshold matrix that is originally intended to be allocated to a defective pixel which is a pixel corresponding to the defective nozzle is shifted such that a pixel adjacent to the defective pixel in the sub scanning direction is allocated, and the value in the threshold matrix is not allocated with the defective pixel. 
Analogous in the field of image processing and quantization, Hosaka meets the claimed, in the main scanning operation, the controller controls each of the plurality of nozzles in the ejection head to eject the building material based on an ejection position designation data which is a data for designating a position where the building material is ejected from each of the plurality of nozzles in the ejection head (Hosaka [0038] describes a controller that controls discharge nozzles to dispense ink dots according to various image data (ejection position designation data)) and is quantized using a threshold matrix indicating a threshold used for quantization, (Hosaka [0038] describes that the controller compares discharge of defective nozzles to a threshold (threshold matrix) and then executes a quantization error spreading process when discharge from defective nozzles is not greater than the threshold of the corresponding pixels) and setting the line density of other lines to be greater than normal by changing a pixel value of an adjacent pixel to be increased and using the ejection position designation data being quantized, wherein a value in the threshold matrix that is originally intended to be allocated to a defective pixel which is a pixel corresponding to the defective nozzle is shifted such that a pixel adjacent to the defective pixel in the sub scanning direction is allocated, (Hosaka [0038] describes the quantization error spreading operation (quantized ejection position data) allows the controller to spread the error of the defective nozzle to neighboring nozzles and replaces the dots made by the neighboring nozzles around the defective nozzle) and the value in the threshold matrix is not allocated with the defective pixel (Hosaka [0038] describes that the dots of the neighboring nozzles is increased so that the pixels surrounding the defective pixel are able to meet the threshold.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine increasing the neighboring dot size as described in Mark with quantizing and allocating value to adjacent pixels as described in Hosaka in order to mitigate the influence of the defective nozzle, see Hosaka [0042]. 
Mark does not meet the claimed, wherein the ejection head includes the plurality of nozzles arranged at positions shifted from one another in a sub scanning direction orthogonal to the main scanning direction. 
Analogous in the field of 3D printing, Ohnishi meets the claimed, wherein the ejection head includes the plurality of nozzles arranged at positions shifted from one another in a sub scanning direction orthogonal to the main scanning direction (Ohnishi [0093] Figure 5A shows heads 12 and nozzles being arranged shifted to each other in the sub-scanning direction.) 
It would have been obvious to a person of ordinary skill in the art to combine the 3D printer of Mark with the shifted nozzles in the sub-scanning direction of Ohnishi in order to provide high accuracy during printing, see Ohnishi [0098].
Mark does not meet the claimed, the controller is configured that: when all of the plurality of nozzles in the ejection head are the normal nozzles, the controller controls the ejection head to perform the main scanning operation by setting the line density of the line formed by each of the plurality of nozzles to be a normal-condition density set in advance.
Analogous in the field of 3D printing, Kritchman meets the claimed, the controller is configured that: when all of the plurality of nozzles in the ejection head are the normal nozzles, the controller controls the ejection head to perform the main scanning operation by setting the line density of the line formed by each of the plurality of nozzles to be a normal-condition density set in advance (Kritchman [0193] teaches a bitmap of a layer is prepared and a layer thickness (density) is calculated.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the 3D printer of Mark with the advanced set density of Kritchman in order to match the resolution of the print, see Kritchman [0193].
Mark does not meet the claimed, the data generation apparatus generates the ejection position designation data and when the defective nozzle having a small ejection amount is present, the data generation apparatus generates a defective nozzle presence data which is the ejection position designation data for controlling the defective nozzle not to eject the building material. 
the data generation apparatus generates the ejection position designation data (Mantell col. 4 lines 1-11 and lines 34-54 describe a controller or processor operating as a data generation apparatus as it controls which print material is being ejected and where) when the defective nozzle having a small ejection amount is present, the data generation apparatus generates a defective nozzle presence data which is the ejection position designation data for controlling the defective nozzle not to eject the building material (Mantell col. 4 lines 34-54 describe a controller that is able to alter image data to control print material being ejected at inoperative ejector sites.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing data, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the 3D printer of modified Mark with the image data altering process of Mark in order to identify data of inoperative nozzles and compensate for the inoperative nozzles by editing the printing data, see Mantell col. 3 lines 60-67. 
Response to Arguments
In response to the amendments filed 6/10/2021, the objection to claim 7 has been withdrawn. The previous rejections under 35 USC 112(b) to claims 1, 4, 13, and 16 have also been withdrawn, however, new issues under 112(b) are noted above.  
Applicant argues that none of the references cited on the action dated 2/20/2021 teach the limitations of the amended claims. Examiner agrees that none of the cited references teach the amended claims and a new reference, Hosaka, has been cited to teach the amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Donovan (US 2017/0252979).                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744